 8:17-cv-00379-LSC-CRZ Doc # 112 Filed: 10/26/18 Page 1 of 2 - Page ID # 2022



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG COOPERATIVE        |
and CENTRAL VALLEY AG COOPERATIVE |
HEALTH CARE PLAN,                    |                           Case No. 8:17-cv-379
                                     |
       Plaintiffs,                   |
                                     |
vs.                                  |                       GMS BENEFITS, INC.
                                     |                       ANSWERS TO FIRST SET
DANIEL K. LEONARD, SUSAN LEONARD     |                       OF INTERROGATORIES
THE BENEFIT GROUP, INC, ANASAZI      |
MEDICAL PAYMENT SOLUTIONS, INC       |
d/b/a ADVANCED MEDICAL PRICING       |
SOLUTIONS, CLAIMS DELEGATE           |
SERVICES LLC and GMS BENEFITS, INC., |
                                     |
       Defendants.                   |
                                     |

       COME NOW GMS Benefits, Inc. and Dan and Sue Leonard and give notice that on this

26th day of October, 2018, they served GMS’ and the Leonards’ Answers to CVA’s First

Interrogatories to GMS and the Leonards, GMS’ and the Leonards’ Responses to CVA’s First

Requests for Production of Documents to GMS and the Leonards, and GMS’ and the Leonards’

Responses to CVA’s First Request for Admissions to GMS and the Leonards by email to the

email addresses of each counsel set forth in the below chart:


 Henry M. Perlowski                                 henry.perlowski@agg.com
 Megan P. Mitchell                                  megan.mitchell@agg.com
 ARNALL GOLDEN GREGORY LLP
 171 17th Street N.W, Suite 2100
 Atlanta, GA 30363

 Richard P. Jeffries                                rickjeffries@clinewilliams.com
 Tara A. Stingley                                   tstingley@clinewilliams.com
 Jordan R. Hasan                                    jhasan@clinewilliams.com
 CLINE WILLIAMS WRIGHT
  JOHNSON AND OLDFATHER, LLP
 Sterling Ridge



                                                1
 8:17-cv-00379-LSC-CRZ Doc # 112 Filed: 10/26/18 Page 2 of 2 - Page ID # 2023



 12910 Pierce Street
 Omaha, NE 68144

 Michaelle Baumert                                    michaelle.baumert@jacksonlewis.com
 JACKSON LEWIS, P.CO.
 10050 Regency Circle, Suite 400
 Omaha, NE 68114
 Rene E. Thorne                                       thorner@jacksonlewis.com
 JACKSON LEWIS, PC
 650 Poydras Street, Suite 1900
 New Orleans, LA 70130
 Timothy L. Thalken                                   tthalken@fraserstryker.com
 Emily R. Langdon                                     elangdon@fraserstryker.com
 Brandon J. Crainer                                   bcrainer@fraserstryker.com
 Elizabeth A. Culhane                                 eculhane@fraserstryker.com
 FRASER, STRYKER LAW FIRM
 409 South 17th Street
 Suite 500, Energy Plaza
 Omaha, NE 68102

       Dated this 26th day of October, 2018.

                                      By:        /s/ Diana J. Vogt
                                               Diana J. Vogt, NE #19387
                                               Robert S. Sherrets, NE #24791
                                               SHERRETS BRUNO & VOGT LLC
                                               260 Regency Parkway Drive, St. 200
                                               Omaha, NE 68114
                                               (402)390-1112 Telephone
                                               (402)390-1163 Facsimile
                                               law@sherrets.com

                                               ATTORNEYS FOR DEFENDANTS DANIEL K.
                                               LEONARD, SUSAN LEONARD AND GMS
                                               BENEFITS, INC.

                                CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of October, 2018, I caused the foregoing document
to be filed with the CM/ECF filing system of the United States District Court for the District of
Nebraska which will effect service on each entity who is a registered user of the CM/EFC and
that I am unaware of any party represented by an attorney who is not a registered user of the
CM/ECF system.

                                                      /s/ Diana J. Vogt
                                               Diana J. Vogt


                                                  2
